Opinion of the Court, by
Judge Owsley.
THIS case has been heretofore twice before this court, and the decree which was pronounced by the circuit court, was at each time reversed, and the cause rcrnande(i for further proceedings in the court of ori- ....... •* ° ginal jurisdiction.
By the opinion first delivered by this court, the principles were settled by which the court below was directcd to be governed in its ultimate disposition of the cause, and the same principles were again recognized, when the cause was again brought here for decision.
Upon tlle main matter in contest, therefore, the prim-ciples heretofore settled must be decisive between the present parties; and if the cause had been so prepared ag tQ authorise a hearing in the court bployv, we should have no hesitation in sustaining thp decree from which the present appeal has been taken,
But the cause was not in such a state of preparation, Parióos to the bearing in that court, Dickerson appears to have departed this life, and the cause was heard and decided without its having been revived in the-name of his heirs and representatives. *21le decree must, therefore, be reversed with costs, ause remanded to the court below, and the cause ed in the name of the heirs and legal representa-of Dickerson, and such further orders and decrees made as may be consistent with the principles of >rmer opinions of this court.
igert, for plaintiff; ilaggin, for defendants.